Citation Nr: 0029287	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-15 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran, who served on active duty from April 1968 to 
November 1973, has appealed a February 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO), which confirmed and continued a 
previously assigned 30 percent rating for post-traumatic 
stress disorder (PTSD).  

A personal hearing on appeal was held on March 10, 1999, via 
video conferencing techniques before a member of the Board of 
Veterans' Appeals (Board).  

The Board remanded the claim in August 1999 for further 
development.  While the claim was in remand status, in June 
2000 the RO granted an increased evaluation of 50 percent for 
PTSD effective from August 1997.  The claim has been returned 
to the Board for appellate review.  

The issue of an increased evaluation remains in appellate 
status because the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March, 1999) (hereinafter the Court) has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 
1 Vet. App. 160 (1991).  

In connection with his appeal the veteran has raised argument 
with respect to his PTSD preventing him from maintaining 
employment.  To the extent that he is raising a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability, that matter is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

In connection with his appeal the veteran also has raised 
argument that a nonservice-connected disability is aggravated 
by his service-connected PTSD and cites to Allen v. Brown.  
To the extent that he is raising a claim of entitlement to 
service-connection for compensation for an incremental 
aggravation of a nonservice-connected disability by a 
service-connected disability, that matter is referred to the 
RO for initial consideration and appropriate action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The entire competent and probative evidence of record 
shows that PTSD is manifested by no more than occupational 
and social impairment with reduced reliability and 
productivity due to moderate symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim was received from the veteran in August 1997 seeking 
a reevaluation of his service-connected PTSD evaluated as 30 
percent disabling.  He claimed that he still had major 
problems and was on medication.

Background

According to a letter from R. E. Barker, M.D., written in 
December 1988 and submitted in March 1991, the veteran had 
initially been evaluated in the Parole Outpatient Clinic in 
November 1986 and had been seen on a regular basis since 
then.  He had chronic depression with chronic suicidal 
ideation and episodic suicidal threats.  In addition, there 
was a severe and disabling personality disorder which, at the 
time, prevented his holding a job.  The diagnoses were 
depression with psychotic features and borderline personality 
disorder.  

Records from the California Rehabilitation Center, dated in 
the mid 1980s, reflect that in April 1985 it was noted that 
the veteran was trying to get service connected for his 
problems and that because of "2° [secondary] gain, these 
problems are incurable."  It was further noted that there 
were too many doctors evaluating the veteran which fed into 
his complaints. 

The report of a September 1988 VA hospitalization at Long 
Beach VA Medical Center (VAMC) shows that the veteran had 
been discharged from Brentwood VA hospital in August 1988, 
after being hospitalized for about seven months.  He had 
previously been hospitalized at Brentwood VA hospital in June 
and August 1987 for depression and being suicidal.  It was 
recorded that he had last worked four years before and was on 
probation for one felony and two misdemeanor convictions.  
The pertinent diagnoses following the September 1988 VA 
hospitalization were dysthymia and borderline personality 
disorder features.  It was recommended that the veteran not 
return to full-time employment for approximately a month 
after discharge.  

During a November 1990 VA examination, the veteran reported 
that while in Vietnam he was supposed to have searched some 
prisoners for weapons.  He said that he must have missed 
something, because one of the prisoners had a grenade which 
was used to kill himself and three of the veteran's buddies.  
He said that he had "blacked out" the experience until 
several years ago, when it had come up in a group therapy 
session.  The examiner said that the veteran presented the 
symptomatology of PTSD.  The pertinent diagnostic impressions 
were history of major depressive disorder, PTSD, and history 
of borderline personality disorder.  In April 1991, the 
examiner said that, after reviewing the veteran's chart and 
seeing him again, it was obvious that the veteran had had 
recurrent depressive episodes with suicide attempts and PTSD.  
The diagnoses of major depressive disorder and PTSD were 
considered to be separate.  Also in April 1991, the RO 
obtained VA outpatient treatment records, including 
outpatient mental hygiene clinic records from the Loma Linda 
VA facility covering the period from October 1984 to March 
1991.  

In March 1991, the veteran submitted a copy of the decision 
of the Social Security Administration (SSA) dated in March 
1989 that determined that the veteran was entitled to a 
period of disability commencing in July 1983 and to 
disability insurance benefits under specified sections of the 
Social Security Act.  SSA determined that medical evidence 
established that the veteran had severe mental impairments 
consisting of major depression, recurrent, with psychotic 
features; and a borderline personality disorder and that 
their onset had been after the veteran's arrest for 
molestation and burglary.  

Service connection was granted for PTSD by the RO in a May 
1991 rating decision.  As previously noted in the Board's 
remand, although official records do not reflect that the 
veteran engaged in combat with the enemy while in Vietnam, 
service connection for PTSD was granted in 1991 without 
corroboration of his claimed stressors.  The RO assigned a 30 
percent disability evaluation effective from October 1990.

Following a May 1993 VA examination, the diagnostic 
impression was changed to PTSD with depression with psychotic 
features.  The examiner said that after reviewing the 
situation with the veteran, in retrospect, he thought that 
the depression was associated with PTSD.  The examiner had 
previously examined the veteran in November 1990 and April 
1991.  VA outpatient mental hygiene clinic notes made in 
April and June 1997 show a diagnosis of schizoaffective 
disorder.  

Based on the May 1993 VA psychiatric examination report, the 
RO confirmed and continued the 30 percent disability 
evaluation in a rating decision issued in September 1993.  

After receipt of the veteran's current claim in August 1997, 
the RO obtained VA outpatient treatment records in November 
1997, including outpatient mental hygiene clinic records from 
the Loma Linda VA facility covering the period from August 
1996 to June 1997.  When seen in April and June 1997 in the 
Mental Health Clinic, the veteran was diagnosed with 
schizoaffective disorder.  In August 1997, the veteran was 
considered stable and the diagnosis was PTSD with 
schizoaffective disorder.  

During a January 1998 VA examination, it was recorded that 
the veteran was undergoing outpatient treatment in the mental 
hygiene clinic once every two months.  It was also recorded 
that he had not worked since his release from incarceration 
in 1986 and had been receiving Social Security disability 
benefits since March 1989.  During the examination, the 
veteran reported that several times a month he experienced a 
depressed mood which was severe enough to immobilize him for 
several days, each time.  The pertinent diagnoses were PTSD 
and schizoaffective disorder, depressive type.  The examiner 
said that the PTSD symptoms had increased since two friends 
had committed suicide in the past year, and that the 
diagnosis of schizoaffective disorder, depressive type, 
replaced the diagnosis of depression with psychotic features.  
The Global Assessment of Functioning (GAF) score at that time 
was 46; for the past year it had been 41.  

The veteran presented testimony on his claim at a video 
conference hearing in March 1999, conducted in lieu of an in-
person Travel Board hearing, as evidenced by a copy of the 
transcript contained in the claims file.  The veteran 
testified that he was being seen by the VA every other month 
for PTSD at Loma Linda VA Medical Center, and that all three 
of his treating physicians had said that he was totally and 
permanently disabled by PTSD.  Hearing transcript (T.) at 3-
4.  He testified that he had been a bus driver but had to 
leave because he could not stand people and had been a 
cashier in a convenience store in 1983.  He "flipped out" 
and was hospitalized.  T. at 6.  He said that he had been 
denied vocational rehabilitation by the VA and had been 
reevaluated as unemployable by the Social Security 
Administration in 1998.  T. at 7.  

The veteran reported having been hospitalized for 18 months 
at Wadsworth and Long Beach.  T. at 12.  After being 
assaulted while working as a bus driver he reportedly 
recalled the incident in service of the grenade exploding.  
T. at 15.  He said that his treating physician had told him 
he could not work because of PTSD and was to make a note to 
that effect in his record.  T. at 16.  He said that he spent 
his days walking by himself; he tried to read newspapers and 
watch television, but had problems concentrating.  T. at 18.  
He had played cards with a group of 12 people, but quit after 
5 of them committed suicide.  T. at 13, 19.  He recalled 
seeing a mess hall being blown up, apparently by a terrorist 
group, while stationed in Germany.  He believed that his 
symptoms were becoming more intense and more frequent.  He 
had been treated by the VA for depression since 1986.  T. at 
23-24.  Treatment had been at VA facilities in Wadsworth, 
Long Beach and Loma Linda.  T. at 26.  As part of the 
unemployability reevaluation by the Social Security 
Administration in 1998 he had been examined by two 
psychiatrists.  T. at 27.  

In July 1999, the veteran submitted copies of VA outpatient 
treatment records, including outpatient mental 
hygiene/psychiatric clinic records from the Loma Linda VA 
facility covering the period from February 1997 to March 
1999, ending about a week before the video conference 
hearing.  The veteran waived in writing initial review of 
these records by the RO.  The records show diagnoses of 
schizoaffective disorder, schizophrenia and depression in 
addition to PTSD.  Following an interview in March 1999, the 
diagnosis was PTSD/ schizoaffective disorder.  The GAF score 
was 41; it was noted that the veteran isolated himself and 
there were serious symptoms affecting the activities of daily 
living but without specifying the impact of each disorder.  

In September 1999 the RO requested from SSA the medical 
records used in making its determination of the veteran's 
entitlement to Social Security disability benefits.

Evidence developed while the case was in remand status 
includes information submitted by the veteran.  He submitted 
a copy of a letter from the SSA dated in April 1998 with the 
decision that the evidence reviewed indicated that his 
disability was continuing.  The letter also noted that the 
doctors and other trained staff who decided the veteran was 
disabled expected his health to improve and his case would be 
reviewed again in March 2001.  

Additional evidence submitted included a duplicate copy of 
the January 1992 letter from VA informing the veteran that at 
that time it was not feasible for him to achieve a vocational 
goal and a page of Dr. Barker's October 1988 report that 
indicates the veteran was unemployable due to schizoaffective 
disorder and mixed personality disorder.  Dr. Barker was a 
psychiatrist at the Department of Corrections, Parole 
Outpatient Clinic, in Los Angeles.  Also received was a 
duplicate copy of the March 1989 decision by the SSA 
Administrative Law Judge. 

Outpatient treatment records were received for the period 
from January 1991 to September 1996.   The records show that 
the veteran was seen approximately monthly until February 
1992 and then bi-monthly for his psychiatric condition 
diagnosed as PTSD, schizoid, dysthymia, and personality 
disorder.  In September 1994 the diagnosis was PTSD, 
hallucinosis vs. flashback, and schizotypal, diagnosed 
before.  He was treated with medication.  In March 1995, the 
diagnosis was schizophrenia, CPT and PTSD; in May 1995, the 
diagnosis was PTSD by history, schizophrenia, and CPT.  In 
July 1995, the diagnosis was PTSD with psychotic features.  
In September 1995, the diagnosis was schizophrenia, CPT and 
PTSD.  In January 1996, the diagnosis was schizophrenia, CPT 
and PTSD by history.  In May 1996, it was noted that he 
hadn't been seen for four months, the diagnosis was 
schizoaffective disorder, PTSD.  In July 1996, overall he was 
stable.  The diagnosis was schizoaffective disorder, 
depressed.   In August 1996, the diagnosis was 
schizoaffective disorder.  In September 1996, he was going 
away for his usual month in the fall to a family member's 
farm.  He was considered to be doing well overall.  The 
diagnosis was schizoaffective disorder, euthymic.  He 
continued to take medication.  

As part of the development requested in the remand, the RO 
secured records pertaining to the veteran's hospitalizations 
in 1987 and 1988.  The discharge summary for the 
hospitalization from June 1987 to August 1987 at Brentwood VA 
Medical Center shows that the veteran was admitted with 
complaints of depression and auditory hallucinations.  He 
apparently had felt suicidal and overdosed on his 
antidepressants.  The diagnosis on Axis I was provisional 
schizoaffective disorder and on Axis II was "Mixed 
(antisocial-borderline)."  The report notes that the veteran 
had a history of three years depression with a diagnosis of 
major depression and had been on medication.

The veteran was readmitted later in the month of August 1987 
when he claimed to have thrown away his medications after 
feeling an impulse to overdose.  While in the hospital he 
adapted in a cooperative manner and stabilized on medication.  
He was discharged approximately one month later and was to be 
followed by a state appointed psychiatrist.  

The veteran was hospitalized from February 1988 to August 
1988 for suicidality.  He remained chronically suicidal until 
contact was made with his family.  The report noted that 
there had been emotional cutoff from his family for years.  
He was stabilized on medication and discharged to his 
sister's home.  The diagnosis was dysthymic disorder with 
borderline, anti-social and depressive features.  

On August 29, 1988, he was hospitalized at Long Beach VA 
Medical Center, noted to be his first psychiatric 
hospitalization there.  He had been living with his sister 
since his discharge the previous month from Brentwood.  He 
did not feel that the hospitalization had benefited him very 
much.  The veteran related that he had had three psychiatric 
hospitalizations and had a history of suicide attempts in the 
past.  It was determined that the veteran would benefit more 
from outpatient therapy than from a lengthy hospitalization.  
At the time of discharge, the veteran reported that he was 
feeling better.  He was not suicidal and not psychotic.  He 
was discharged on medication with follow-up scheduled in 
outpatient psychiatry.  It was recommended that the veteran 
not return to any full-time employment for a period of 
approximately one month from the time of discharge due to his 
emotional condition.  The GAF at the time of discharge was 60 
and for the past year was 55 to 60.

In August 1999, the veteran submitted a copy of the Social 
Security award letter dated in March 1989.  This letter 
referred to treatment the veteran had received while 
incarcerated at Los Angeles County jail from February 1987 to 
April 1987.  It was noted that during the treatment period, 
the veteran complained of suicidal thoughts and of hearing 
voices.  The report further noted that the veteran was 
treated with medication.  

The VAMC at Long Beach responded to the RO's request for 
records, indicating that no records for the veteran were able 
to be found either on the shelf or in micro film.  The VAMC 
at Wadsworth also responded to a request for records from the 
RO that it had no medical records for the veteran.  

The evidence in the veteran's Vocational Rehabilitation 
folder shows that the veteran went to Vocational 
Rehabilitation and Counseling inquiring about benefits 
relative to his desire to receive training and was evaluated 
in January 1992.  It was noted that the veteran had 
manifestations of PTSD and of major depression and that he 
refused assessment.  It was noted that due to his symptoms of 
paranoia (attributed to PTSD) and mood swings (attributed to 
major depression) it was difficult to assess his skill 
functioning level and that if in the future he wished to 
pursue vocational rehabilitation he could be assessed at that 
time.  It was further noted that, as an assessment was not 
completed and the veteran did not have a goal, it was not 
possible to do vocational exploration.  It was concluded that 
at that time PTSD impacted upon the veteran's ability to 
prepare for, obtain or retain employment and that it was not 
reasonably feasible for the veteran to enter training.  
According to his doctor, the veteran should attend to 
treatment and was not ready to enter vocational 
rehabilitation.  

The veteran was afforded psychological testing in March 2000.  
Under possible diagnoses it was noted that the veteran 
appeared to fit the following Axis II classifications:  
Avoidant personality disorder, schizoid personality disorder 
with depressive personality traits, and schizotypal 
personality features.  Axis I clinical syndromes suggested by 
the psychological profile were in the areas of schizophrenia 
(undifferentiated type, chronic with acute exacerbation), 
generalized anxiety disorder, and PTSD.  It was noted that 
the report could not be considered definitive and was to be 
evaluated in conjunction with additional clinical data.  It 
was also noted that the scale scores might be somewhat 
exaggerated and that this should be kept in mind when reading 
the interpretations.   

The veteran was afforded a general psychiatric examination 
for VA in March 2000.  The examiner mentioned that he had 
reviewed all the medical records and noted that the veteran 
had been given different diagnoses, including PTSD, 
schizophrenia, schizo-affective disorder, dysthymic disorder, 
borderline antisocial personality with depressive features, 
and depression. 

The veteran reported feelings of helplessness and horror with 
intense fear, suicidal thoughts, depression, anxiety, hearing 
voices and paranoia.  He indicated that the symptoms 
sometimes occurred every day and had been going on for many 
years.  The veteran reported that he last worked in 1983 and 
felt that his mental state affected his employment due to not 
being able to concentrate because of nightmares, flashbacks 
and depression.  Hearing helicopters reminded him of Vietnam 
and the shooting.  The veteran reported continuous feelings 
of paranoia, suspiciousness, and being guarded.  The veteran 
reported being seen on an outpatient basis for PTSD and for 
depression.  He also took medication.  The veteran admitted 
to delusions, was paranoid that other people were talking 
about him and had auditory hallucinations.  

The examiner found that the veteran had impairment of thought 
processes and communication as sometimes he was preoccupied 
with talking about his Vietnam War experiences and his 
witnessing of terrible things that happened in Vietnam.  The 
examiner indicated the veteran had paranoid delusions, 
paranoia and suspiciousness, auditory hallucinations and 
hearing people talking about him. Although the veteran 
admitted to suicidal thoughts, he had no suicidal plans or 
intentions.  He had no homicidal thoughts.  

The examiner observed that the veteran had fair ability to 
maintain basic activities of daily living.  The veteran was 
oriented to person, place and time.  The veteran had moderate 
problems with short term and long term memory.  The veteran 
was obsessed about the Vietnam War; however, there were no 
ritualistic behaviors that interfered with routine 
activities.  The examiner found no evidence of acute panic 
attacks.  The examiner described the veteran's mood as 
moderately depressed and anxious with a combination of 
symptoms.  The veteran also was apprehensive and had moderate 
symptoms of PTSD.  He also had a moderate problem with 
impulse control, irritability, outbursts of anger and 
sleeping impairment.  

Psychological testing with PTSD sub scales was performed and 
revealed different possible diagnoses from PTSD, anxiety, and 
other possibilities.  The examiner concluded that correlating 
these test results with the mental status examination 
appeared to support the Axis I PTSD diagnosis.  The diagnoses 
were PTSD and major depressive disorder with psychotic 
features on Axis I.  The GAF for PTSD was 54, the GAF for 
major depression was 53 and the overall GAF was 51.  

The examiner noted that there were no Axis II diagnoses as 
the veteran did not exhibit any personality disorders.  The 
examiner concluded that the veteran's PTSD and major 
depressive disorder with psychotic features were interrelated 
and not separate entities.  The examiner wrote:  "It is 
difficult for me to determine with certainty if the PTSD 
caused or aggravated his depression."

The examiner provided a detailed account of the veteran's 
PTSD symptoms and manifestations for PTSD and those of major 
depression.  It was noted that many symptoms were 
overlapping, but the primary diagnosis was PTSD with a 
secondary diagnosis of major depressive disorder.  Objective 
findings relating to PTSD were irritability, outbursts of 
anger, emotional lability, paranoid ideation, difficulty 
concentrating, feeling edgy or jumpy, having nightmares and 
flashbacks of Vietnam war experiences, seeing people being 
blown up and witnessing American soldiers being medically 
evacuated with their intestines opened up secondary to 
gunshot wounds.  The examiner noted that the symptoms that 
overlapped and could not be distinguished between the two 
disorders were suicidal thoughts off and on, decreased 
concentration, emotional lability, outbursts of anger, and 
sleep impairment.

The examiner commented that the veteran's major depression 
with psychotic features was partially related to his PTSD.  
It was his opinion that 75 percent of the major depression 
with psychotic features was unrelated to his PTSD and only 25 
percent of his major depression with psychotic features was 
related to his PTSD.  The examiner stated that the veteran's 
major depression was proportionately more unrelated to his 
PTSD.  

The examiner concluded that the veteran's occupational and 
social impairment, reduced reliability and productivity was 
moderate because of moderate PTSD symptoms.  The veteran had 
difficulty in establishing effective work and social 
relationships.  Occupational and social deficiencies in areas 
such as work, school, family relations, judgment, and 
thinking mood were also due to the moderate PTSD symptoms.  
In addition, the veteran had a moderate problem with thought 
processes and communication with moderate delusions, 
paranoia, hearing voices and feeling that people were talking 
about him.  

The examiner calculated that the veteran's symptoms of PTSD 
would moderately interfere with social and occupational 
functioning and also might require continuous medication.  
The veteran would have a moderate decrease in work efficiency 
and inability to perform occupational tasks.  The veteran's 
ability to understand complex commands was moderately 
impaired with moderate impairment in short term and long term 
memory based on the PTSD diagnosis.  

The examiner wrote as follows:

The GAF score for the veteran's PTSD is 54, 
which is defined in the condensed manual of 
DSM-IV as 'moderate symptoms (e.g. flat affect, 
circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, 
occupational and school functioning (e.g. few 
friends, conflicts with peers and coworkers)".

The GAF for major depressive disorder is 53, 
also with the same definition as stated above.

However, the overall GAF score I am giving him 
is 51, when I combine all his depressive 
symptoms and symptoms of PTSD.  The definition 
for this Global Assessment Functioning is also 
the same definition as stated above.

His major depressive disorder with psychotic 
features is only 25% related to his PTSD.  Were 
it not for the other 75%of his depression 
unrelated to his PTSD, the Global Assessment 
Functioning would likely be higher at 54.  This 
75% major depressive disorder with psychotic 
features does limit his functioning somewhat 
and that is the reason why his overall GAF 
score is a lot lower than what the GAF score 
would be if the 75% unrelated depression were 
not taken into account.

In a rating decision in June 2000, the RO granted a 50 
percent disability evaluation effective from August 1997.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  However, "the regulations do not give past medical 
reports precedent over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1999).  

The regulations establish a general rating formula for mental 
disorders and assign disability evaluations according to the 
manifestation of particular symptoms.  38 C.F.R. § 4.130 
(1999).

The regulations provide that a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent schedular rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130,  Diagnostic Code 9411 (1999).

Analysis

The veteran has not indicated that any probative evidence not 
already associated with the claims folder is available; 
therefore the duty to assist him has been satisfied.  

The evaluation for the veteran's service-connected PTSD is 
based on the degree of impairment of his social and 
industrial adaptability.  This appeal commenced when the 
evaluation was 30 percent.  To the extent that the veteran 
claimed that he was worse, the RO agreed and granted a 50 
percent disability evaluation effective from August 1997.  In 
a statement submitted by the veteran after receipt of the 
supplemental statement of the case in June 2000, the veteran 
contends that he should be rated higher than 50 percent.  
Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
concludes that the evidence established by competent 
professionals is more probative than the veteran's 
statements.

The veteran contends that he has been unable to get 
vocational rehabilitation based on the January 1992 decision.  
The vocational rehabilitation report relates to an evaluation 
made in January 1992 which found that at that time it was not 
reasonably feasible for the veteran to enter training.  While 
this report completed more than eight years ago is part of 
the recorded history, it is not probative of the veteran's 
present level of disability.  Additionally, the finding of 
infeasibility was not based solely on PTSD.  

Although the veteran claims that SSA found him totally 
disabled in 1989 and in 1998 due to his PTSD, the evidence 
reflects that in 1989 SSA determined the veteran to have a 
disability due to severe mental impairments consisting of 
major depression with psychotic features and a borderline 
personality disorder.  In April 1998, SSA determined that his 
disability was continuing and that his case would be reviewed 
again in March 2001 as the medical staff expected his health 
to improve.  Although the RO requested from SSA the medical 
records used in making its determination, no reply was 
received.  The medical records on which the 1989 
determination was made granting SSA disability benefits do 
not include a diagnosis of PTSD.  

The veteran contends that based on his GAF score of 41, he 
should be rated higher than 50 percent.  He also contends 
that his GAF scores must be separated for PTSD and his other 
conditions.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996)(citing Diagnostic and Statistical 
Manual of Mental Disorders 32, 4th ed.1994)(DSM-IV).  Rating 
agencies are charged with the responsibility of being 
thoroughly familiar with DSM-IV in order to apply the general 
rating criteria for rating mental disorders.  38 C.F.R. § 
4.130 (1999). 

A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM- IV.  A GAF of 41 to 50 is defined as 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM- IV.

In its evaluation, the Board must determine whether the 
weight of the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 C.F.R. § 
3.102 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence shows that the veteran has been given different 
psychiatric diagnoses over the years, including personality 
disorders, which are not service connected, and that the 
diagnoses of PTSD have been based on his account of 
uncorroborated stressors.  Additionally, there are references 
in the record to possible exaggeration and to the desire for 
secondary gain, thereby putting into question the validity of 
the veteran's complaints.  

In any event, the March 2000 recent report of VA examination 
performed by a contract psychiatrist is the most probative 
medical evidence of the veteran's existing level of 
disability.  See Francisco, supra.  That examiner provided 
two psychiatric diagnoses for the veteran, PTSD and major 
depression with psychotic features.  He concluded that the 
two psychiatric disorders were interrelated and he was unable 
to determine if the PTSD caused or aggravated the depression.  
However, the examiner found that the major depression with 
psychotic features was only 25 percent of the major 
depression with psychotic features was related to the PTSD.  
Thus, for the most part, the two disorders are not related.  
The examiner assigned separate GAF scores for the two 
psychiatric disorders.  A GAF score of 54 was assigned for 
PTSD and a GAF score of 53 for major depressive disorder.  
When all the veteran's depressive symptoms and symptoms of 
PTSD were combined, the examiner assigned a GAF score of 51.  
These three scores all indicate moderate impairment.

While the veteran's psychiatric symptoms have impacted his 
social and industrial functioning, they do not meet or more 
clsely approximate the criteria contemplated for a 70 percent 
disability rating under the rating criteria.  The evidence 
does not show the veteran is deficient in most areas due to 
symptoms related to PTSD.  Although at the time of the last 
examination he reported suicidal ideations, he had no 
suicidal plans or intentions and no homicidal thoughts.  He 
was fully oriented and alert, without evidence of obsessional 
ritualistic behavior that interferes with routine activities; 
illogical, obscure or irrelevant speech; or near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively, as required for 
a 70 percent rating.  In fact, the examiner noted that there 
was no evidence of panic attacks.  The veteran's own report 
of difficulty concentrating due in part to nightmares is 
questionable since nightmares occur when one is sleeping and 
not when one is trying to concentrate on work.  

It is noted that the veteran has what was described as a 
"moderate" problem with impulse control, but the evidence 
does not show unprovoked irritability with periods of 
violence due to PTSD.  Nor is there any evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  
The veteran was judged to have fair ability to maintain basic 
activities of daily living.  The veteran has also 
consistently been shown to maintain his personal hygiene and 
to be to be fully oriented.  While the veteran apparently has 
impairment in maintaining relationships with people, such was 
noted long before there was a diagnosis of PTSD and, in any 
event, the evidence shows that he did participate in a group 
activity over a period of time.  The overall disability 
picture does not more nearly approximate the 70 percent 
criteria or higher under so as to warrant an increased 
rating.  38 C.F.R. § 4.7 (1999). 

In that regard, the most recent examiner concluded that due 
to moderate PTSD symptoms the veteran's occupational and 
social impairment, and reduced reliability and productivity, 
was moderate.  When the demonstrated symptomatology is 
considered in tandem with the most recent GAF score of 54, 
such findings are not sufficient to warrant assignment of 
more than a 50 percent evaluation under Diagnostic Code 9411.  
In fact, some of the criteria for a 50 percent rating have 
not been met such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; and panic attacks more 
than once a week.  Accordingly, the veteran's claim is 
denied.


ORDER

An increased evaluation for PTSD is denied.



		
JANE E. SHARP
Veterans Law Judge
	Board of Veterans' Appeals


 


